  Case: 1:17-md-02804-DAP Doc #: 1498 Filed: 03/31/19 1 of 19. PageID #: 42999




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION                 )       CASE NO. 1:17-MD-2804
OPIATE LITIGATION                            )
                                             )       SPECIAL MASTER COHEN
THIS DOCUMENT RELATES TO:                    )
“Track One Cases”                            )
                                             )       DISCOVERY RULING NO. 14, PART 5
                                             )       REGARDING PRIVILEGE CLAIM ON
                                             )       CARDINAL’S DENDRITE AUDIT


AGENDA ITEM NO. 84

       During Track One discovery, defendant Cardinal Health withheld thousands of documents

from discovery as privileged. This includes “documents drafted by and/or received by [Cardinal’s]

third-party consultants at Cegedim Dendrite (currently owned by IQVIA) [hereinafter, “Dendrite”]

and Deloitte.” Letter from M. Fuller to Special Master Cohen at 1 (Dec. 10, 2018) (agenda exhibit

84A). One of these documents is an “on-site audit of Cardinal’s SOM system” performed by

Dendrite in January of 2008. Id. Plaintiffs have obtained in discovery a similar audit performed by

Dendrite for Masters Pharmaceuticals, so plaintiffs know what Cardinal’s Dendrite Audit likely

contains: a thorough analysis of Cardinal’s Suspicious Order Monitoring System and

recommendations on “corrective actions” that can make Cardinal more “compliant” with

government requirements. Id. at 2. Plaintiffs insist Cardinal’s Dendrite Audit document is not

protected by attorney-client privilege.

       The Special Master directed Cardinal to produce the Audit document for in camera review,

and the parties have submitted numerous letters, with exhibits, arguing whether attorney-client
     Case: 1:17-md-02804-DAP Doc #: 1498 Filed: 03/31/19 2 of 19. PageID #: 43000



privilege applies. Having considered these submissions carefully, the Special Master concludes for

the reasons stated below that the audit document is not privileged and Cardinal must produce it,

along with other, related documents.1 Some of these other documents will be addressed separately

in Discovery Ruling No. 14, Part 6.



I.       Relevant Facts.

         In 2007, Cardinal operated 27 distribution centers around the country, each of which had

obtained a separate registration from the United States Drug Enforcement Agency (“DEA”) to

distribute opioids. Beginning in late 2007, the DEA initiated a crack-down on problems it had

identified with several of Cardinal’s distribution centers. Specifically, in November and December

of 2007, and early January of 2008, the DEA issued Orders to Show Cause to revoke Cardinal’s

registration for four of its distribution centers in Washington, Florida, New Jersey, and Texas. The

DEA also issued Immediate Suspension Orders for the first three. Subsequent investigation by the

DEA revealed concerns with three other Cardinal distribution centers in Georgia, California, and

Colorado.

         Cardinal worked with its attorneys at Cadwalader, Wickersham & Taft LLP to respond



         1
          Plaintiffs have identified numerous documents as representative of the types of documents
withheld by defendants based on privilege, and have asked the undersigned to review these
representative documents in camera. The parties understand they should apply rulings on these
representative documents to other, similar documents.
        As used in this ruling, then, “other, related documents” generally include any document
provided by Dendrite to Cadwalader or Cardinal to which the analysis below could apply –
including, for example, Dendrite’s reports of on-site pharmacy reviews. Moreover, as the parties
have recognized, the analysis below may also apply generally to documents provided by: (1)
Dendrite to other defendants; and (2) other consultants to Cardinal and other defendants. The parties
are directed to apply this Ruling to these other documents as appropriate.

                                                 2
  Case: 1:17-md-02804-DAP Doc #: 1498 Filed: 03/31/19 3 of 19. PageID #: 43001



quickly to the DEA’s 2007 Orders. One of the first things Cadwalader did was to hire Dendrite on

December 5, 2017, the same day Cardinal received its second Immediate Suspension Order.2

Cadwalader’s agreement with Dendrite stated it was “providing legal advice to its client Cardinal

. . . in preparation of its pending regulatory action,” and Cadwalader was hiring Dendrite “to assist

with regulatory compliance consulting to Cardinal Health.” Agreement at 3. Dendrite’s more-

particularized “Statement of Work for Cadwalader/Cardinal” explained that:

       Dendrite’s consultants will provide regulatory compliance consulting as it relates to
       the Controlled Substances Act, and implementing regulations. Our regulatory
       compliance consulting services include supporting Cardinal’s suspicious order
       monitoring program including but not limited to * * * Support Cardinal’s ongoing
       discussions and negotiations with the DEA.

Id.3

       Over the next few weeks, Dendrite and Cardinal fleshed out more precisely what services

Dendrite would provide. For example, on December 14, 2007, in response to Cardinal’s request for

“the proposed scope and specs of the Dendrite IT testing project,” Dendrite stated its “primary

objectives associated with the SOM [Suspicious Order Monitoring] review” were to “assist Cardinal


       2
          As noted, Cardinal did not hire Dendrite directly; rather, Cardinal’s law firm, Cadwalader,
entered into the consulting agreement with Dendrite. But documents show it was Cardinal that paid
Dendrite, not Cadwalader. Moreover, Cardinal designated these payments as regulatory expenses,
not legal expenses. See exhibit 10 to letter from Mike Fuller to Special Master (Mar. 13, 2019)
(internal Cardinal email stating: “It has been decided that the Dendrite expenses and Litigation
expenses related to the anti-diversion matter will be retained within the QRA [Quality & Regulatory
Affairs] corporate function. This was a decision by Jeff H based on a commitment he made to the
DEA.”)
       3
          Cardinal provided the Cadwalader/Dendrite Agreement to the Special Master in camera,
asserting that at least certain portions of it – including the blue-highlighted language quoted above
and elsewhere in this Ruling – are privileged. The Special Master asked Cardinal for permission to
quote this language in this Ruling and Cardinal graciously agreed, on condition that doing so would
not be considered a waiver of the privilege.

                                                 3
  Case: 1:17-md-02804-DAP Doc #: 1498 Filed: 03/31/19 4 of 19. PageID #: 43002



in an onsite review of its beta release of its suspicious order monitoring program/system and

corresponding operating procedures.           Cegedim Dendrite will provide Cardinal with

recommendation[s] on any corrective actions that may be required to have a more compliant SOM

system (i.e., disclos[ur]e of suspicious orders of controlled substances before they are shipped).”

See exhibit 1 to letter from Mike Fuller to Special Master (Feb. 15, 2019). Dendrite’s work to make

Cardinal’s SOM system “more compliant” would include “[r]eview of Cardinal’s suspicious order

monitoring SOPs that describe its SOM system,” “[v]erification of appropriate computer systems

validation approaches and/or testing documentation for the SOM system,” and so on. Id. Dendrite

added it would also undertake a second phase of SOM system review, involving “a full validation

executed by our team (or jointly with Cardinal if that is preferred) once the [new, improved SOM]

system is finalized for full release.” Id.

       In addition to helping Cardinal redesign its SOM system, Dendrite also confirmed early on

that it would investigate the client pharmacies to which Cardinal shipped opioids,4 assess Cardinal’s

other distribution centers,5 help to “roll out [the new SOM] system . . . internally,”6 and “provide

DEA with proof of the effectiveness of [Cardinal’s] processes.”7 Dendrite also later provided in-

house training to Cardinal employees on suspicious order monitoring and detection/prevention of



       4
          See exhibit 2 to letter from Mike Fuller to Special Master (Feb. 15, 2019) (Dendrite
confirming it will perform “pharmacy onsite reviews, calls to hospitals to verify supposed hospital
pharmacies,” and “assisting with determining continued pharmacy client decisions.”); id. at exhibit
4 (noting Dendrite will be “gathering background information from [Cardinal’s] customers who
order controlled substances.”).
       5
           See id. exhibit 2 (Dendrite confirming it would conduct distribution center reviews).
       6
           Id. exhibit 3.
       7
           Id.

                                                  4
  Case: 1:17-md-02804-DAP Doc #: 1498 Filed: 03/31/19 5 of 19. PageID #: 43003



diversion. Id. exhibit 5.

       Having retained Dendrite for this array of assignments, Cardinal proceeded to respond to the

DEA’s Orders by highlighting Cardinal’s relationship with Dendrite and the work Cardinal had

agreed Dendrite would do. For example, on December 18, 2007, Cardinal’s Chief Legal Officer told

the DEA’s Office of Chief Counsel that Cardinal was working voluntarily and proactively with

Dendrite to investigate its own distribution centers:

       I wanted to inform you that last week we initiated an intensive onsite third-party
       review of 18 distribution centers that have not been the subject of your recent
       enforcement actions. Starting yesterday, teams of attorneys from our outside law
       firms, accompanied by consultants from Dendrite, will be visiting the distribution
       centers and reporting their findings to us. The purpose of the review is to provide
       a detailed and on-the-ground assessment of the current effectiveness of our
       anti-diversion controls. We envision making a summary of this assessment available
       to you in the near future.

Letter from Ivan Fong to D. Linden Barber at 3 (Dec. 18, 2007). The intention of this letter, of

course, was to placate the DEA and avoid receipt of additional DEA Show Cause Orders for other

distribution centers. The letter was accompanied by a chart listing numerous other actions Cardinal

was voluntarily undertaking to show its commitment to “anti-diverson” of opioids. Id. at exhibit

1. These actions included: (1) “[s]upplement[ing] both anti-diversion unit and field organization

efforts with resources from Dendrite until new positions and gaps are closed;” (2) using Dendrite

to “conduct independent third-party, on-site investigations of anti-diversion control processes at each

distribution center to identify risks;” (3) using Dendrite to “[c]onduct [a] retrospective review of

high-volume customers of hydrocodone [and] oxycodone;” and (4) using Dendrite to “[d]evelop [a]

corrective action plan and implement improvements arising out of [its] independent third-party

investigation.” Id.


                                                  5
  Case: 1:17-md-02804-DAP Doc #: 1498 Filed: 03/31/19 6 of 19. PageID #: 43004



       On the same day that Cardinal’s Chief Legal Officer wrote to the DEA, Cadwalader asked

the DEA to modify the Immediate Suspension Order for Cardinal’s New Jersey distribution center

by allowing a “limited exception,” or “carve-out,” permitting Cardinal to ship opioids to hospitals

and national chain pharmacies. As a sweetener, Cadwalader offered as follows:

       To assuage any concerns the DEA might have with respect to granting the proposed
       modification, Cardinal Health would, upon the granting of the modification, place
       an employee from Cegedim Dendrite (“Dendrite”) on-site at the [New Jersey] facility
       during the remainder of the suspension. The Dendrite employee will work with
       Cardinal Health’s corporate Quality and Regulatory Affairs group to monitor the
       controlled substance orders placed by such customers and the procedures in place at
       the facility with respect to processing them. In addition, Cardinal Health will
       provide to the DEA such reports on the controlled substance orders as the DEA
       deems appropriate.

Letter from Jodi Avergun to Larry Cote at 3 (Dec. 18, 2007).

       After the DEA denied the requested “limited exception” for the New Jersey distribution

center, Cadwalader asked for reconsideration, and suggested an even broader role for Dendrite:

       Cardinal Health has previously offered to engage employees of Dendrite, a leader in
       anti-diversion compliance in the private sector, at the Swedesboro[, New Jersey]
       facility to monitor and enforce a limited exception to the immediate suspension
       orders. The Company extends that offer to include the Lakeland, Florida and
       Auburn, Washington facilities.

Letter from Jodi Avergun to Larry Cote at 3 (Jan. 14, 2008).8

       Cadwalader also updated the DEA regarding Dendrite’s “intensive onsite third-party review

of [Cardinal’s] distribution centers,” which Cardinal’s Chief Legal Officer had mentioned a month



       8
        The DEA did not grant Cardinal’s requested “limited exceptions” to the three Immediate
Suspension Orders. Documents submitted to the Special Master leave unclear whether Cardinal
embedded Dendrite employees in any of its distribution facilities.

                                                6
  Case: 1:17-md-02804-DAP Doc #: 1498 Filed: 03/31/19 7 of 19. PageID #: 43005



earlier:

           [Cardinal] authorized its outside counsel and [Dendrite] to undertake a review of all
           of its distribution centers to determine if there was any immediate risk or incidences
           of blatant diversion that Cardinal Health had previously failed to detect, with the goal
           of reporting those results to the DEA at the completion of the investigation. * * *
           That review has included site visits to 21 of Cardinal Health’s 23 [sic] distribution
           centers . . . and independent site visits and verifications of more than 170 of Cardinal
           Health’s retail independent customers by a team of Dendrite investigators and
           consultants. As you know, we have scheduled a meeting with you later this week to
           provide a preliminary report.

Id. at 3.

           Cardinal’s promise to the DEA that it would use Dendrite to “[d]evelop [a] corrective action

plan and implement improvements arising out of [its] independent third-party investigation” began

to come true when, on January 23, 2008, Dendrite delivered to Cadwalader the “Dendrite Audit.”

In camera review of this document shows the entire thrust of the Audit was to determine the extent

to which Cardinal’s Suspicious Order Monitoring System met existing DEA regulatory

requirements, and to identify and execute modifications necessary to improve compliance.

           Dendrite sent its Audit directly to Jodi Avergun of Cadwalader, and the Audit is marked

“attorney client privileged/confidential.” Avergrun forwarded the Audit to only two Cardinal

employees, both of whom were high-level in-house counsel. Cardinal has found no other copies of

the Audit in any of the files of litigation custodians in this case. Cardinal has also treated other

documents produced by Dendrite as privileged. For example, Cardinal has listed on its privilege log,

and not produced, reports created by Dendrite and provided to Cadwalader documenting Dendrite’s

pharmacy site visits.

           Dendrite did go on to assist Cardinal with the design and implementation of a new and


                                                      7
  Case: 1:17-md-02804-DAP Doc #: 1498 Filed: 03/31/19 8 of 19. PageID #: 43006



improved Suspicious Order Monitoring System. Ultimately, Cardinal resolved the DEA’s 2007

Show Cause Orders and Immediate Suspension Orders in September of 2008 by paying a record fine

of $34 million and agreeing to maintain an improved compliance program designed to detect and

prevent diversion of controlled substances. Despite this resolution, due to continuing problems with

suspicious order monitoring, due diligence, and diversion, the DEA pursued new investigations of

Cardinal’s distribution centers in Maryland, Florida, New York and Washington beginning in 2012,

and Cardinal paid an additional $44 million fine in 2016.



II.    Legal Standards.

       The Special Master has set out the legal standards applicable to attorney-client privilege and

the work-product doctrine in Discovery Ruling No. 14, Part 1 and Amended Discovery Ruling No.

14, Part 1. See docket nos. 1321 & 1380; see also Order at docket no. 1428 (affirming these

Rulings). Those standards are repeated and amplified here.9



       A.      Attorney-Client Privilege.

       “The Sixth Circuit has set forth the essential elements of the attorney-client privilege: ‘(1)

Where legal advice of any kind is sought (2) from a professional legal adviser in his capacity as

such, (3) the communications relating to that purpose, (4) made in confidence, (5) by the client, (6)

are at his insistence permanently protected (7) from disclosure by himself or by his legal adviser,

(8) unless the protection is waived.’” Ohio A. Philip Randolph Institute v. Smith, 2018 WL 6591622


       9
          In addition to the analysis set out within this Ruling, the Special Master has applied and
incorporates herein the legal standards and authorities set out in all prior “Discovery Rulings No.
14, Part x.” This includes docket nos. 1321, 1353, 1359, 1380, 1387, & 1395.

                                                 8
  Case: 1:17-md-02804-DAP Doc #: 1498 Filed: 03/31/19 9 of 19. PageID #: 43007



at *2 (S.D. Ohio Dec. 15, 2018) (quoting Fausek v. White, 965 F.2d 126, 129 (6th Cir. 1992)). When

asserting attorney-client privilege, “[t]he burden of establishing the existence of the privilege rests

with the person asserting it.” United States v. Dakota, 197 F.3d 821, 825 (6th Cir. 2000).

       “The party claiming an attorney-client privilege not only bears the burden of proving that

the privilege applies, but must also show that the privilege has not been waived.” Davis v. Drake,

2014 WL 5795554 at *3-4 (N.D. Ohio Nov. 6, 2014). The privilege is waived “by voluntary

disclosure of private communications by an individual or corporation to third parties.” In re Grand

Jury Proceedings Oct. 12, 1995, 78 F.3d 251, 254 (6th Cir. 1996). Production or disclosure of

privileged documents to a government agency constitutes a waiver of attorney-client privilege. See

In re Columbia/HCA Healthcare Corp. Billing Practices Litig., 293 F.3d 289, 293 (6th Cir. 2002)

(affirming the district court’s ruling that “voluntary disclosure of privileged materials to the

government constitutes a waiver of the attorney-client privilege to all other adversaries”).

        “A communication between non-lawyers is generally not protected under the attorney-client

privilege unless the ‘dominant intent is to prepare the information in order to get legal advice from

the lawyer.’” In re Behr Dayton Thermal Prod., LLC, 298 F.R.D. 369, 375 (S.D. Ohio 2013).

Moreover, a “communication is not privileged simply because it is made by or to a person who

happens to be an attorney. To be privileged, the communication must have the primary purpose of

soliciting legal, rather than business, advice.” Zigler v. Allstate Ins. Co., 2007 WL 1087607 at *1

(N.D. Ohio Apr. 9, 2007) (internal quotation marks and citations omitted, emphasis in original). “A

communication is not privileged simply because it is made by a person who happens to be an

attorney.” Zigler v. Allstate Ins. Co., 2007 WL 1087607 at *1 (N.D. Ohio Apr. 9, 2007); see In re

Vioxx, 501 F.Supp.2d 789, 798 (E.D. La. 2007) (“Legal counsel does not always render, and is not


                                                  9
 Case: 1:17-md-02804-DAP Doc #: 1498 Filed: 03/31/19 10 of 19. PageID #: 43008



always expected to render, exclusively legal assistance.”). “It is now generally accepted that

communications between an attorney and client of primarily a business nature are outside the scope

of the privilege.” Glazer v. Chase Home Finance LLC, 2015 WL 12733394 at *4 (N.D. Ohio Aug.

5, 2015).    When “in-house counsel appears as one of many recipients of an otherwise

business-related memo, the federal courts place a heavy burden on the proponent to make a clear

showing that counsel is acting in a professional legal capacity and that the document reflects legal,

as opposed to business, advice.” Graff v. Haverhill N. Coke Co., 2012 WL 5495514 at *3–6 (S.D.

Ohio Nov. 13, 2012).

       The attorney-client privilege “exists to protect not only the giving of professional advice to

those who can act on it, but also the giving of information to the lawyer to enable him [or her] to

give sound and informed advice.” Upjohn Co. v. United States, 449 U.S. 383, 390, (1981). Thus,

the “privilege applies to factual investigations conducted by counsel at a corporate client’s request

(to provide legal advice to that client), and also to agents of an attorney who are assisting in

rendering legal advice to the client.” In re Behr Dayton Thermal Prod., 298 F.R.D. at 373. The

Second Circuit explained the application of privilege to an attorney’s agents as follows:

       if the lawyer has directed the client, either in the specific case or generally, to tell his
       story in the first instance to an accountant engaged by the lawyer, who is then to
       interpret it so that the lawyer may better give legal advice, communications by the
       client reasonably related to that purpose ought fall within the privilege; there can be
       no more virtue in requiring the lawyer to sit by while the client pursues these
       possibly tedious preliminary conversations with the accountant than in insisting on
       the lawyer’s physical presence while the client dictates a statement to the lawyer’s
       secretary or [is] interviewed by a clerk not yet admitted to practice. What is vital to
       the privilege is that the communication be made in confidence for the purpose of
       obtaining legal advice from the lawyer. If what is sought is not legal advice but
       only accounting service . . . or if the advice sought is the accountant’s rather than
       the lawyer’s, no privilege exists.

                                                   10
 Case: 1:17-md-02804-DAP Doc #: 1498 Filed: 03/31/19 11 of 19. PageID #: 43009



United States v. Kovel, 296 F.2d 918, 922 (2nd Cir. 1961) (citations omitted, emphasis added); see

Arkwright Mut. Ins. Co. v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa., 1994 WL 58999 at *5 (6th

Cir. 1994) (citing Kovel with approval).

        Ultimately, “[c]laims of attorney-client privilege are ‘narrowly construed because [the

privilege] reduces the amount of information discoverable during the course of a lawsuit.’” In Re

Columbia/HCA, 293 F.3d at 294 (quoting United States v. Collis, 128 F.3d 313, 320 (6th Cir. 1997)).

The privilege “applies only where necessary to achieve its purpose and protects only those

communications necessary to obtain legal advice.” In re Antitrust Grand Jury, 805 F.2d 155, 162

(6th Cir.1986) (citing Fisher v. United States, 425 U.S. 391, 403 (1975)).



        B.      The Work Product Doctrine.

        The work product doctrine “is distinct from and broader than the attorney-client privilege.”

In re Antitrust Grand Jury, 805 F.2d at 163 (quoting United States v. Nobles, 422 U.S. 225, 238 n.

11 (1975)). The doctrine is designed to allow an attorney to “assemble information, sift what he

considers to be the relevant from the irrelevant facts, prepare his legal theories and plan his strategy

without undue and needless interference.” Hickman v. Taylor, 329 U.S. 495, 51 (1947). The

doctrine is set out in Fed. R. Civ. P. 26(b)(3)(A): “Ordinarily, a party may not discover documents

and tangible things that are prepared in anticipation of litigation or for trial by or for another party

or its representative (including the other party’s attorney, consultant, surety, indemnitor, insurer, or

agent),” but those materials may be discovered if “the party shows that it has substantial need for

the materials to prepare its case and cannot, without undue hardship, obtain their substantial

equivalent by other means.”


                                                  11
 Case: 1:17-md-02804-DAP Doc #: 1498 Filed: 03/31/19 12 of 19. PageID #: 43010



       So-called “fact” work product, which is the “written or oral information transmitted to the

attorney and recorded as conveyed by the client,” In re Antitrust Grand Jury, 805 F.2d at 163, may

be obtained upon a showing of substantial need and inability to otherwise obtain without material

hardship. Toledo Edison Co. v. G.A. Technologies, Inc., 847 F.2d 335, 339–40 (6th Cir.1988). To

demonstrate substantial need, a plaintiff must show that the documents are “sufficiently unique and

important, as compared to other possible sources of the same information, to justify overriding work

product protection.” Carr v. C.R. Bard, Inc., 297 F.R.D. 328, 334 (N.D. Ohio 2014). The

“understandable desire for (possibly) more probative evidence . . . does not demonstrate substantial

need . . . , much less that equivalent evidence could not be generated except with undue hardship.”

Id.

       In contrast to “fact” work product, however, a party may not obtain the “opinion” work

product of his adversary – that is, “any material reflecting the attorney’s mental impressions,

opinions, conclusions, judgments, or legal theories” – absent waiver. In re Antitrust Grand Jury,

805 F.2d at 163–64 (citations omitted). Documents “prepared by a corporation as part of efforts to

ensure compliance with federal regulatory agencies . . . and not because of possible litigation, are

not protected by work-product doctrine.” Graff v. Haverhill N. Coke Co., 2012 WL 5495514 at *6

(S.D. Ohio Nov. 13, 2012) (quoting In re Avandia Marketing, Sales Practices and Prods. Liab.

Litig., 2009 WL 4641707 at *3 (E.D. Pa. Dec.7, 2009)); see also Fed. Trade Comm'n v. Abbvie,

Inc., 2015 WL 8623076 at *9 (E.D. Pa. Dec. 14, 2015) (“attorney-client privilege does not apply

. . . if the client seeks regulatory advice for a business purpose”).




                                                  12
 Case: 1:17-md-02804-DAP Doc #: 1498 Filed: 03/31/19 13 of 19. PageID #: 43011



III.   Analysis.

       Cardinal asserts that the Dendrite Audit “contains a privileged analysis prepared by Dendrite

at the request and direction of outside counsel for Cardinal Health for the purpose of (a) assisting

outside counsel in providing legal advice to Cardinal Health in connection with then-ongoing

regulatory actions by DEA and (b) in anticipation of litigation related to those actions.” Letter from

Jennifer Wicht to Special Master at 1 (Jan. 7, 2019) (provided in camera). This assertion however,

is simply not an accurate characterization of how Dendrite served Cardinal and Cadwalader.

       The overwhelming nature of Dendrite’s activities were to provide business analysis and

advice to Cardinal so that it could meet its regulatory obligations – not to assist Cadwalader in

providing legal analysis and advice to Cardinal. The facts set out in Section I above show Dendrite

understood from the start that it would “provide regulatory compliance consulting as it relates to

the Controlled Substances Act, and implementing regulations.” Cadwalader/Dendrite Agreement

at 3. Cardinal, not Cadwalader, paid Dendrite directly for its services, and designated those

payments as regulatory expenses. Dendrite’s “primary objective” was to “provide Cardinal” – not

Cadwalader – “with recommendation[s] on any corrective actions that may be required to have a

more compliant SOM system,” as required by DEA regulations. Dendrite also visited Cardinal’s

client pharmacies to see if they were diverting opioids, assessed Cardinal’s other distribution centers

to see if they suffered the same problems as its centers in Washington, Florida, New Jersey, and

Texas, administered in-house training to Cardinal employees, and even provided employee

outsourcing to Cardinal for various functions. The insertion of Cadwalader between Dendrite and

Cardinal did not transform Dendrite from a business advisor to a legal advisor.

       Moreover, Cardinal repeatedly offered to (and apparently did, to at least some extent) share


                                                  13
 Case: 1:17-md-02804-DAP Doc #: 1498 Filed: 03/31/19 14 of 19. PageID #: 43012



Dendrite’s observations and conclusions with the DEA; Cardinal even offered to embed Dendrite

employees at its distribution centers and have those employees help with DEA reporting.

        These circumstances combine to create a clear picture that the work and advice Dendrite was

providing was not “legal” and Dendrite’s primary function was not to support the giving of legal

advice by Cadwalader. All of the activity Dendrite undertook involved investigation and support

of Cardinal’s business processes, followed by advice on modifications to those processes to ensure

regulatory compliance. Of special note is that Cardinal touted Dendrite to the DEA as a trusted,

“independent third-party,” Fong letter at exh. 1, that was assisting Cardinal in meeting its regulatory

obligations – ostensibly proving to the DEA that Cardinal was responding quickly, substantively,

and seriously to the three Immediate Suspension Orders by obtaining the best-available outside help.

It is entirely inconsistent for Cardinal to have advertised Dendrite as an “independent third-party,”

offering to share Dendrite’s observations and conclusions with the DEA, while at the same time

insisting Dendrite was Cadwalader’s agent,10 gathering only privileged information to support

counsel’s provision of legal services.

        Cardinal offers two main arguments to support its assertion that the Dendrite Audit is

privileged. First, Cardinal asserts Dendrite served in different capacities at the same time,

performing both privileged and non-privileged work:

                The fact that Dendrite performed other, non-privileged work for Cardinal


        10
            Another obstacle to Cardinal’s assertion that Dendrite was acting as Cadwalader’s agent
is that the Cadwalader/Dendrite Agreement states explicitly that was not the case. See Agreement
at 4, ¶13 (“Relationship of the parties. Dendrite and [Cadwalader] are independent contractors . . .
and are not agents, representatives, partners, or joint venturers of each other.”). Cardinal argues that
“privilege applies . . . also to agents of an attorney who are assisting in rendering legal advice to the
client”), Wicht letter at 3 (Jan. 7, 2019) (quoting In re Behr Dayton Thermal, 298 F.R.D. at 373),
but Cadwalader agreed that Dendrite is not its agent.

                                                   14
 Case: 1:17-md-02804-DAP Doc #: 1498 Filed: 03/31/19 15 of 19. PageID #: 43013



       Health related to its controlled substance anti-diversion program has no bearing on
       the fact that it also conducted a separate, privileged analysis at the exclusive
       direction of outside counsel for Cardinal Health. Plaintiffs’ effort to conflate these
       two distinct categories of work is disingenuous and should be rejected.

Letter from Steve Pyser to Special Master at 2 (Mar. 29, 2019).

       The line Cardinal seeks to draw, however, is fuzzy and contrived. Cadwalader hired

Dendrite on December 5, 2017 to perform all of the work it went on to do in the next several

months. This included in-house training (documents regarding which Cardinal has produced); about

170 on-site pharmacy-client investigations, the results of which Cardinal offered to and apparently

did share with the DEA;11 investigations of 18 Cardinal distribution centers, the results of which

Cardinal offered to and apparently did share with the DEA; possible embedding of Dendrite

personnel in Cardinal’s distribution centers, to include direct-reporting to the DEA; providing other

employee outsourcing for various functions where Cardinal had “gaps;” and the Audit of Cardinal’s

SOM system. The contention that Dendrite simultaneously provided to Cadwalader and to Cardinal

both privileged and non-privileged services suggests, if anything, subject matter waiver.12




       11
       One example of a withheld Dendrite pharmacy site-visit report is document
CAH_MDL_PRIV_001316, which is the subject of a separate privilege challenge by plaintiffs.
       12
           See In re Columbia/HCA, 293 F.3d at 293 (“voluntary disclosure of privileged materials
to the government constitutes a waiver of the attorney-client privilege to all other adversaries”); In
re Grand Jury Proceedings Oct. 12, 1995, 78 F.3d 251, 255 (6th Cir. 1996) (“Any voluntary
disclosure by the client to a third party waives the privilege not only as to the specific
communication disclosed, but often as to all other communications relating to the same subject
matter.”) (quoting United States v. Jones, 696 F.2d 1069, 1072 (4th Cir.1982)); In re Sealed Case,
676 F.2d 793, 818 (D.C. Cir.1982) (“When a party reveals part of a privileged communication in
order to gain an advantage in litigation, it waives the privilege as to all other communications
relating to the same subject matter . . . .”); Edwards v. Whitaker, 868 F.Supp. 226, 229 (M.D.
Tenn.1994) (“voluntary disclosure of the content of a privileged attorney communication constitutes
waiver of the privilege as to all other such communications on the same subject”).

                                                 15
    Case: 1:17-md-02804-DAP Doc #: 1498 Filed: 03/31/19 16 of 19. PageID #: 43014



         Cardinal’s second argument to support its assertion that the Dendrite Audit is privileged is

to note how carefully the Audit was treated: Dendrite marked the Audit as attorney-client privileged

and provided the Audit only to Cadwalader, which shared it only with Cardinal’s in-house counsel.

But “it is axiomatic that one cannot render privileged that which is otherwise not privileged merely

by placing it in the hands of his attorney.” Humphries v. Pennsylvania R. Co., 144 F.R.D. 177, 178

(N.D. Ohio 1953). See United States v. Kovel, 296 F.2d 918, 921 (2nd Cir. 1961) (“[n]othing in the

policy of [attorney-client] privilege suggests that attorneys, simply by placing accountants, scientists

or investigators on their payrolls and maintaining them in their offices, should be able to invest all

communications by clients to such persons with a privilege the law has not seen fit to extend when

the latter are operating under their own steam.”); Waters v. Drake, 2015 WL 8281858 at *4 (S.D.

Ohio Dec. 8, 2015) (“where the dominant purpose of such communications is not to secure legal

advice or information requested by counsel, but to make some type of policy or business decision,

the communication cannot be insulated from discovery just by sending a copy of it to a lawyer.”).

Put more simply, “when a client’s ultimate goal is not legal advice, but is rather accounting, medical,

or environmental advice [from the hired consultant], the privilege is inapplicable,” regardless of how

privately any communications between the lawyer and the consultant are treated. In re Grand Jury

Matter, 147 F.R.D. 82, 85 (E.D. Penn. 1992). Neither Cardinal’s, Cadwalader’s, nor Dendrite’s

characterization of Dendrite’s work and documents is controlling.

         In sum, the following facts are antithetical to a finding that the Dendrite Audit is attorney-

client privileged or work-product:

•        the entire purpose of the Dendrite Audit (and all of Dendrite’s work) was to improve
         Cardinal’s regulatory compliance, but documents “prepared by a corporation as part of
         efforts to ensure compliance with federal regulatory agencies . . . and not because of possible
         litigation, are not protected by work-product doctrine.” Graff, 2012 WL 5495514 at *6.

                                                   16
    Case: 1:17-md-02804-DAP Doc #: 1498 Filed: 03/31/19 17 of 19. PageID #: 43015




•        the entire purpose of the Dendrite Audit (and all of Dendrite’s work) was to assess and
         improve Cardinal’s SOM system, but “to be privileged, the communication must have the
         primary purpose of soliciting legal, rather than business, advice.” Zigler, 2007 WL 1087607
         at *1 (emphasis in original).13

•        Cardinal and Cadwalader repeatedly offer to share Dendrite’s findings with the DEA, but
         “voluntary disclosure of privileged materials to the government constitutes a waiver of the
         attorney-client privilege to all other adversaries.” In re Columbia/HCA Healthcare Corp.
         Billing Practices Litig., 293 F.3d at 293.

•        the business advice contained in the Audit is Dendrite’s, addressed primarily to Cardinal and
         designed to improve Cardinal’s business processes – the Audit is not addressed primarily to
         Cadwalader, nor is it designed to improve Cadwalader’s legal advice to Cardinal – but “if
         the advice sought is the accountant’s [or regulatory consultant’s] rather than the lawyer’s,
         no privilege exists.” Kovel, 296 F.2d at 922.

That Cardinal might have anticipated litigation in connection with the four Show Cause Orders it

received from the DEA in late 2007 and early 2008 does not change the fundamental nature of what

Dendrite did: provide business consulting work to Cardinal.



                                   *       *      *       *       *



         The Special Master closes this Ruling with two additional observations. First, in Amended

Discovery Ruling Nos. 14, Part 1, the Special Master concluded (and the Court later agreed) that:

(1) two charts Cardinal sought to claw back were fact work-product; and (2) plaintiffs showed they



         13
          See also Occidental Chem. Corp. v. OHM Remediation Servs. Corp., 175 F.R.D. 431, 437
(W.D.N.Y. 1997) (holding attorney-client privilege did not apply where plaintiff’s counsel hired an
environmental consultant to formulate a remediation plan, and not “specifically to assist them in
rendering legal advice;” and further noting that “courts that have considered whether to apply the
attorney-client privilege to communications or other documents involving independent outside
consultants ‘have been cautious in extending its application’”) (quoting United States Postal Service
v. Phelps Dodge Refining Corp., 852 F.Supp. 156, 159 (E.D.N.Y.1994)).

                                                  17
    Case: 1:17-md-02804-DAP Doc #: 1498 Filed: 03/31/19 18 of 19. PageID #: 43016



were entitled to production of these documents pursuant to the “substantial need” exception set forth

in Fed. R. Civ. P. 26(b)(3)(A). The analysis of the two Cardinal charts applies even more strongly

to the Dendrite Audit, and the Special Master incorporates and applies it in its entirety. See docket

no. 1380 at 2-6.

         Second, plaintiffs offer an entirely separate and additional argument why Cardinal should

be ordered to produce the Dendrite Audit, to which Cardinal did not respond. Plaintiffs note that

a party “may waive the privilege if he makes factual assertions the truth of which can only be

assessed by examination of the privileged communication.” In re Kidder Peabody Sec. Litig., 168

F.R.D. 459, 470 (S.D.N.Y. 1996). In this case, Cardinal has made numerous affirmative statements

regarding the extent to which its SOM system complied with DEA regulatory requirements,

including:

•        “Cardinal Health’s controlled substance monitoring program and scrutiny of its pharmacy
         customers meets or exceeds all DEA requirements.”

•        “Defendant complied at all relevant times with all applicable laws, including all legal and
         regulatory duties.”

•        “Cardinal Health has always intended and believed it was acting in compliance with the
         relevant statutes, regulations, and guidance that DEA provided about what it expected
         distributors to do in order to be in compliance with same.”

See Letter from Mike Fuller to Special Master at 8-10 (Feb. 15, 2019) (quoting these and numerous

other affirmative statements made by Cardinal in pleadings and discovery responses).

         The Special Master’s review of the Dendrite Audit reveals that the Audit reflects directly and

clearly on the truth of the above-quoted factual assertions. Plaintiffs’ make a strong argument that

“privilege may be implicitly waived when defendant asserts a claim that in fairness requires

examination of the protected communications,” and Cardinal offers no argument in response. In re


                                                  18
 Case: 1:17-md-02804-DAP Doc #: 1498 Filed: 03/31/19 19 of 19. PageID #: 43017



United Shore Fin. Servs., LLC, 2018 WL 2283893 at *2 (6th Cir. Jan. 3, 2018) (quoting United

States v. Bilzerian, 926 F.2d 1285, 1292 (2nd Cir. 1991). Accordingly, for this additional reason, the

Special Master concludes Cardinal must produce the Dendrite Audit, along with other, related

documents.

       If any party chooses to object to this ruling, it must do so on or before April 8, 2019.

       RESPECTFULLY SUBMITTED,

                                                      /s/ David R. Cohen
                                                      David R. Cohen
                                                      Special Master

Dated: March 31, 2019




                                                 19
